Title: Thomas Barclay to the American Peace Commissioners, 26 Jun. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen
            
            

              Morocco

              26th. June 1786
            
          


          This day week we arrived here, since which I have had two audiences
            from His Majesty, the first a public one & the second a private one of
            yesterday. It is but a few minutes since I heard that a Courrier will depart this
            Evening for Daralbeyda, & I have not time to enter into particulars. It will be
            agreable however for you to know, that the last draught of the Treaty is made, &
            will probably be signed in a few days, & that our stay here will not exceed that
            of a week from this time. I believe you will be satisfied on the whole, as there is only
            one article more I could wish to see inserted, & that I really think,
            in all human probability will never prove of the least Consequence.
          I shall proceed to Tangiers and take an early Opportunity of
            sending you a more detailed account of my proceedings; In the mean time I recommend your
            transmitting as soon as possible, through Mr. Carmichael the
            Powers to treat with Tunis & Tripoli, & (if Mr. Lamb has declined all further concern) for Algiers. If you had a Treaty with
            the Porte I flatter myself the rest would follow, & at all Events Tunis
            & Tripoli should be invited to our friendship.—
          There is a young man now under my Care, who has been a Slave some
            time with the Arabs in the Desart, his Name is James Mercier, born at the Town of
            Suffolk Nausincond County Virginia, The King sent him after the first Audience,
            & I shall take him to Spain. I have not time to add, but that I am Gentlemen /
            Your most obedient, / humble Servant,
          
            
              Thos Barclay
            
          
        